—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered July 22, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not entitled to a missing witness charge with respect to a police sergeant who was part of the field team in a so-called “buy and bust” operation. The defendant failed to establish that the witness was knowledgeable about a material issue pending in the case, i.e., the defendant’s identity as the perpetrator (see, People v Kitching, 78 NY2d 532).
. The defendant’s remaining contentions are without merit. Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.